DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/22 has been entered.
 
Receipt is acknowledged of Amendments and Remarks filed on 05/06/22. Claim 1 has been amended, claims 4, 6 and 17-18 have been cancelled and no new claims have been added. Claims 10-11 remain withdrawn. Accordingly, claims 1-3, 5, 7-9, 12-16 and 19-20 remain pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Non-Compliant Amendments:
Withdrawn claims 10-11 contain incorrect claim identifier. Claims 1-11 are withdrawn and should be identified as withdrawn not previously presented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liversidge et al (US 20060216353) in view of Cruje et al (Polyethylene glycol density and length affects nanoparticle uptake by cancer cells), Benita et al (US 20140079642) and Cunningham et al (US20040018242).

	Liversidge et al teach compositions comprising at least one nanoparticulate corticosteroid and at least one antihistamine, the nanoparticulate corticosteroid having an effective average particle size of less than about 2000 nm. The compositions also comprise at least one surface stabilizer for the nanoparticulate corticosteroid (See abstract and [0023]). Any suitable dosage form can be used for the said compositions, wherein the said compositions are formulated into topical, ocular, aerosol, nasal, or injectable dosage forms (See [0026], [0037] and [0078]).
The said corticosteroids include betamethasone, cortisone, dexamethasone (DecadronRTM), etc, (See [0012], [0035] and [0084]). 
Liversidge et al also disclose that the said antihistamine and corticosteroid can be in a crystalline phase, amorphous phase, semi crystalline phase, semi-amorphous phase, or a combination thereof (See [0079]). The compositions comprise the said nanoparticles and pharmaceutically acceptable excipients, carriers, adjuvants (See [0078] and [0123]-[[0129]). 
Representative examples of surface stabilizers include polyvinylpyrrolidone, polyoxyethylene alkyl ethers, polyoxyethylene castor oil derivatives, polyoxyethylene sorbitan fatty acid esters (e.g., Tween 20TM and Tween 80TM), polyethylene glycols, PEG-phospholipid, PEG-cholesterol, PEG-cholesterol derivative, etc, (See [0087]-[0104]). 
The said compositions comprise at least one nanoparticulate corticosteroid having an effective average particle size of less than about 2000 nm, less than about 1800 nm, less than 400 nm, less than 50 nm, etc, (See [0073] and [0113]). 
Liversidge et al also disclose that the said antihistamine/nanoparticulate corticosteroid compositions can be made using any suitable method known in the art. Methods of making nanoparticulate active agent compositions include, for example, milling, homogenization and precipitation.  One method of forming the desired nanoparticle corticosteroid dispersion is by microprecipitation. This is a method of preparing stable dispersions of nanoparticulate particles of the said composition in the presence of one or more surface stabilizers and one or more colloid stability enhancing surface active agents, said method comprising, for example, (1) dissolving the corticosteroid composition in a suitable solvent with mixing; (2) adding the formulation from step (1) with mixing to a solution comprising at least one surface stabilizer to form a clear solution; and (3) precipitating the formulation from step (2) with mixing using an appropriate nonsolvent (See [0168], [0191] and [0198]-[0200]). 
It is further disclosed that if the liquid sample consists of an aqueous dispersion of nanoparticulate corticosteroid and at least one surface stabilizer, the collected product will consist of spherical aggregates of nanoparticulate corticosteroid and surface stabilizer (See [0203]). 
Liversidge et al teach that the concentration of the corticosteroid can vary from about 99.5% to about 0.001%, or from about 90% to about 0.5%, by weight, and the concentration of surface stabilizer for the corticosteroid can vary from about 0.5% to about 99.9%, or from about 10% to about 99.5%, by weight, based on the total combined dry weight of the corticosteroid and at least one surface stabilizer, not including other excipients (See [0118]-[0119]). 
Liversidge et al lack a specific disclosure on the corticosteroid being a lipophilic long-chain ester such as dexamethasone palmitate or the surface coating material being the specific (PEG)modified phospholipids claimed. Liversidge et al also do not disclose the surface density of PEG. These would have been obvious to one of ordinary skill in the art in view of the teaching of the art including Cruje et al, Benita et al and Cunningham et al. 

Cruje et al teach polyethylene glycol density and length affecting nanoparticle uptake by cancer cells. It is disclosed that the prospective cancer therapy applications of inorganic nanoparticles (NPs) have been encouraged by surface modifications with polyethylene glycol (PEG). When grafted at high densities, PEG reduces NP surface interaction with its environment, hence minimizing its detection by the immune system. The drawback of high density PEG surfaces is its reduced uptake by cancer cells. This is disadvantageous for applications that favor intracellular localization of such NPs. On the other hand, reduced PEG density leads to nonspecific adsorption of proteins on NP surface. Adsorbed proteins may either facilitate cancer cell entry or mark inorganic NPs for clearance from the body. This trade-off between intracellular localization and in vivo residency time was observed in this study. Two grafting densities of 1 PEG/nm2 and 1 PEG/2 nm2 for two PEG chain lengths with molecular weights of 2kDa and 5kDa were used to coat gold NPs (GNPs) (See abstract and page 2, 2nd col., 2nd para).
Cruje et al disclose that “it was found that a minimum density of 1 PEG/ nm2 is required to achieve a significant reduction in nonspecific protein adsorption” (See page 2, 1st col., 1st para). 
Benita et al teach an approach for the construction of therapeutic vehicles, for formulations that may be utilized to deliver the said therapeutic agents via routes of administration, including i.v., i.m, s.c, etc. (See [0035]).
Benita et al disclose a poly(lactic glycolic) acid (PLGA) nanoparticle having an average diameter of at most 500 nm, wherein said nanoparticle is associated with at least one agent selected from a lipophilic therapeutic agent contained within said nanoparticle (See [0038]). In particular, the average diameter is between about 10 and 50 nm, between about 50 and 500 nm, between about 50 and 300 nm, or between about 50 and 60 nm (See [0044]-[0046]). 
The at least one therapeutic agent is selected from insulin, dexamethasone, dexamethasone palmitate, cortisone, prednisone and others (See [0053] and [0056]).
 In some embodiments, at least one therapeutic agent is associated with the surface of the nanoparticle and at least one different therapeutic agent is associated to be contained within a core of said nanoparticle or within a matrix of said nanoparticle (See [0067]). 

Cunningham et al teach nanoparticulate compositions comprising nystatin. The said nanoparticles have an effective average particle size of less than about 2000 nm (See abstract).
The said nanoparticulate nystatin compositions can be formulated or co-administered with one or more non-nystatin active agents, which may be in an amorphous phase, and preferably has one or more surface stabilizers associated with the surface of the active agent. Such non-nystatin active agents can be anti-inflammatory agents, corticosteroids, etc (See [0079]-[0082]).
The said active agents have an effective average particle size of less than about 2000 nm (i.e., 2 microns), such less than about 1000 nm, less than about 400 nm, or less than about 50 nm (See [0140]).
Cunningham et al disclose that Formulation 2 (FIG. 2B) comprised DSPE-PEG(2000)-Amine (i.e. the surface coating material of instant claims 5, 19 and 20) as a surface stabilizer and that these results demonstrate that nystatin can be successfully formulated into nanoparticulate compositions using novel stabilizers that may confer additional therapeutic advantage to the final formulation. All four formulations exhibited mean particle sizes of less than 250 nm and were free of agglomeration. Physical stability as measured by particle size was acceptable for all four formulations at 5 Cº (See [0023], [0179] and [0185]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Cruje et al, Benita et al and Cunningham et al with that of Liversidge et al to arrive at the instant invention. It would have been obvious to do so because all references are directed to surface modified nanoparticles for effective drug delivery to the subjects in need thereof. While Liversidge et al do not specifically disclose dexamethasone palmitate as the therapeutic agent (dexamethasone is disclosed), Cruje et al teach that suitable density of polyethylene glycol on nanoparticles is significant in its absorption, Benita et al does and one of ordinary skill in the art would have been motivated to have selected the Benita et al’s palmitate salt of dexamethasone for dexamethasone of Liversidge et al with a reasonable expectation of success. 
Furthermore, Liversidge et al teach surface coating materials including PEG-phospholipids, but lack specific disclosure on it being DSPE-PEG(2000)-Amine. However as taught by Cunningham et al, DSPE-PEG(2000)-Amine is one of the preferred surface coating material for nanoparticles and for drug delivery. As such it would have been obvious to one of ordinary skill in the art to have substituted Liversidge et al’s coating material with that of Cunningham et al’s because it is an alternatively usable species and also disclosed as preferred. 
It is generally considered to be prima facie obvious to substitute components which are taught by the prior art to be well known and useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for substituting them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the substituting salts of active agents as disclosed by the prior art.  It therefore follows that the instant claims define prima facie obvious subject matter. Cf. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 

Claims 1-3, 5, 7-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanes et al (US 20140329913) in view of Cunningham et al (US20040018242) and Benita et al (US 20140079642). 

Hanes et al teach nanoparticles formed by emulsion of one or more core polymers, one or more surface altering materials, and one or more low molecular weight emulsifiers have been developed. The particles are made by dissolving the one or more core polymers in an organic solvent, adding the solution of the one or more core polymers to an aqueous solution or suspension of the emulsifier to form an emulsion, and then adding the emulsion to a second solution or suspension of the emulsifier to effect formation of the nanoparticles. The core and emulsifier can be separate, conjugated together, or in the form of a block copolymer containing one or more blocks of the surface altering material. Preferably, the surface altering material is polyethylene glycol with a molecular weight from about 1 kD to about 10 kD, a density of from about 5 to about 25 chains/nm2. The density of the coating can be varied based on a variety of factors including the surface altering material, such as PEG, which may be at least 0.5, 2, 5, etc, chains per nm2 (See [0010], [0090] and [0094]-[0098]). 
The said nanoparticles are particularly useful for the delivery of therapeutic or diagnostic agents. These can be administered enterally, parenterally, in particular, by intravenous or intramuscular administration, etc, (See [0012] and [0034]). 
"Nanoparticle," are defined as, a particle of any shape having a diameter from about 1 nm up to, but not including, about 1 micron, more preferably from about 5 nm to about 500 nm, most preferably from about 5 nm to about 100 nm. Nanoparticles having a spherical shape are generally referred to as "nanospheres" (See [0017]). 
The said nanoparticles preferably are coated with or contain one or more surface altering agents or materials. Examples of the surface-altering agents include, proteins, surfactants, polymers, etc. Preferred polymers include heparin, polyethylene glycol ("PEG") and poloxomers (polyethylene oxide block copolymers). The most preferred material is PEG. Examples of surfactants include, sorbitan monolaurate, polyoxyethylene (20) sorbitan monolaurate, polyoxyethylene (20) sorbitan monooleate, sorbitan trioleate, etc. (See [0083]-[0085]). 
Hanes et al disclose that "therapeutic agent" refers to an agent that can be administered to prevent or treat a disease or disorder and can be a nucleic acid, a protein, a small molecule, lipid, etc. Exemplary classes of small molecule therapeutic agents include, anti-inflammatory drugs, corticosteroids, etc (See [0036] and [0110]). 
Hanes et al disclose that the one or more therapeutic agents are encapsulated within a polymeric nanoparticle and/or associated with the surface of the nanoparticle, the percent drug loading is from about 1% to about 80% (See [0132]). 
Hanes et al disclose that techniques for making nanoparticles are known in the art and include, solvent evaporation, spray drying, nanoprecipitation, etc. Pharmaceutically acceptable excipients, including pH modifying agents, disintegrants, preservatives, and antioxidants, can optionally be incorporated into the particles during particle formation. As described above, one or more additional active agents can also be incorporated into the nanoparticle during particle formation (See [0260]). 
In the method of Solvent Evaporation, the polymeric components of the nanoparticle gene carrier are dissolved in a volatile organic solvent, such as methylene chloride. The organic solution containing the polymer-drug conjugate is then suspended in an aqueous solution that contains a surface active agent such as poly(vinyl alcohol). The resulting emulsion is stirred until most of the organic solvent evaporated, leaving solid nanoparticles. The resulting nanoparticles are washed with water and dried overnight in a lyophilizer Nanoparticles with different sizes and morphologies can be obtained by this method (See [0261]-[0262]).
Hanes et al disclose nanoparticles of active agents including corticosteroids surface modified with suitable agents including polyethylene glycols, but lack a specific disclosure on the corticosteroid being dexamethasone palmitate and the surface modifier being DSPE-PEG(2000) amine. These are known in the art as taught by Cunningham et al and Benita et al. 

Cunningham et al and Benita et al’s teaching are delineated above and incorporated herein. 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Cunningham et al and Benita et al with that of Hanes et al to arrive at the instant invention. It would have been obvious to do so because all references are directed to surface modified nanoparticles for effective drug delivery to the subjects in need thereof. While Hanes et al do not specifically disclose dexamethasone palmitate as the therapeutic agent, Benita et al does and one of ordinary skill in the art would have been motivated to have selected the Benita et al’s dexamethasone palmitate for corticosteroids of Hanes et al with a reasonable expectation of success. Hanes et al also do not specifically disclose DSPE-PEG(2000)Amine as the surface stabilizer, but Cunningham et al do and they also disclose that the said surface modifier provides superior results. As such one of ordinary skill in the art is given motivation to substitute one surface stabilizer for another with a reasonable expectation of success.  
It is generally considered to be prima facie obvious to substitute components which are taught by the prior art to be well known and useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for substituting them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the substituting salts of active agents as disclosed by the prior art.  It therefore follows that the instant claims define prima facie obvious subject matter. Cf. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 

Response to Arguments
Applicant's arguments filed 05/06/22 have been fully considered but they are not persuasive.
Regarding the rejection of claims over Liversidge et al, Cunningham et al and Benita et al, Applicant argues that none of the references teach a surface density smaller than 0.30 nm2 per polyoxyethylene chain which corresponds to a density of 3.33 chains/nm2 or higher (See Remarks, page 7). 
The argument is moot as the current rejection also relies on the teaching of Cruje et al which teach that a minimum density of 1 PEG/ nm2 is required to achieve a significant reduction in nonspecific protein adsorption. As such one of ordinary skill in the art would have been motivated to select a polyethylene glycol with at least 1 PEG/ nm2 for the PEG surface modifying compound of Liversidge et al with a reasonable expectation of success. 
Regarding the teachings of Hanes et al, Applicant argues that “the particles exemplified in Hanes have PEG surface densities ranging from 3.3 to 45 chains/100 nm2 (Tables 3, 5 and 8 of the examples), which correspond to a density ranging from 0.033 to 0.45 chains per nm2. These values are much lower than the claimed range of surface density according to claim 1 (>3.33 chains/nm2).Thus, the nanoparticle according to claim 1 was not obvious in view of the combination of Hanes, Benita and Cunningham” (See Remarks, pages 7-8).  
The above argument is not persuasive because Tables 3, 5 and 8 are Examples of the entire scope. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. In re Boe, 355, F.2d 961, 148 USPQ 510, 510 (CCPA 1966). 
Hanes et al teach that the density of the surface altering material, such as PEG, is from about 1 to about 25 chains/nm2, such as 2, 3 or 5 chains/nm2 (See at least [0010], [0095]-[0096]). Thus, while the Exemplified formulation of Tables 3, 5 and 8 discloses a 3.3 to 45 chains/100 nm2, Hanes et al envisioned and taught surface densities of from 1 to 25 chains/nm2 which meets the claims range. 
Applicant then argues that “A polyoxyethylene surface density smaller than 0.30 nm2 per polyoxyethylene chain provides the unexpected technical effect of a long circulation of nanoparticles in the blood after intravenous administration, i.e. an improved pharmacokinetic profile. This improvement was unexpected because: 
- Benita and Cunningham are completely silent about the PEG surface density and advantages that could be conferred by said density, and 
- Hanes concerns nanoparticles particularly adapted for the local drug delivery system at mucosal surfaces (see [0002], and examples 5 and 6). Hanes does not suggest that the polyoxyethylene surface density plays a crucial role in the pharmacokinetic profile of intravenously administrated nanoparticles” (See Remarks, page 8).
The above argument is also not found persuasive because Hanes et al teach the same nanoparticles surface modified with the same PEG and it is disclosed that the surface density may be from 1 to 25 chains/nm2. Hanes et al teach that the preferred administration is via mucosal surfaces, but clearly teach the same nanoparticles for intravenous administration. See Hanes et al at [0012] and also [0034], [0149], [0205]-[0208], [0213]-[0214] and claims 20 and 22. 
Next argument is that “Moreover, amended claim 1 specifies that the nanoparticle is not porous” Applicant continues that Benita and Hanes teach porous nanoparticles, which are not obvious over non-porous nanoparticles (See Remarks, pages 8-9). 
The above argument is not persuasive because both Hanes et al and Benita et al teach both porous and non-porous nanoparticles. For example, Hens et al disclose that “The powders can be prepared in such a manner that the particles are porous in nature, which can increase dissolution of the particles. Methods for making porous particles are well known in the art” (See [0215]).
Teaching more is not a teaching away. The fact that Hanes et al and Benita et al teach porous as well as non-porous (i.e. solid) nanoparticles does not make its teaching of a non-porous nanoparticle surface modified any less obvious. See Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (explaining that a reference’s disclosure of “a multitude of effective combinations does not render any particular formulation less obvious”).

Claims 1-3, 5, 7-9, 12-16 and 19-20 are rejected. Claims 10-11 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616